                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

ROBERT ROZANSKI,                                      :
                                              :
        Plaintiff,                            :
                                              :
v.                                            :       Civil No. 3:17-cv-1904 (MPS)
                                              :
NANCY A. BERRYHILL, ACTING                    :
COMMISSIONER OF SOCIAL                        :
SECURITY                                      :
                                              :
        Defendant.                            :


    RULING ON THE PLAINTIFF’S MOTION TO REVERSE AND THE DEFENDANT’S
          MOTION TO AFFIRM THE DECISION OF THE COMMISSIONER1

        In this appeal from the Social Security Commissioner’s denial of benefits, Robert

Rozanski argues that the Administrative Law Judge (“ALJ”) erred in (1) evaluating the medical

opinion evidence related to Mr. Rozanski’s mental impairments; and (2) failing to explain why

he found that Mr. Rozanski’s testimony was not credible. He also asserts that the Appeals

Council failed to apply the appropriate standard for considering new evidence. I agree with Mr.

Rozanski’s first two arguments and remand the case to the Commissioner.

        I assume the parties’ familiarity with Mr. Rozanski’s medical history (summarized in a

stipulation of facts filed by the parties, ECF No. 18, which I adopt and incorporate herein by

reference), the ALJ’s opinion, the record, and the five sequential steps used in the analysis of




1
  Mr. Rozanski’s motion is styled as a motion for judgment on the pleadings. (ECF No. 14.) As I
noted previously, I construe the filing as a motion to reverse or remand the decision of the
Commissioner. (ECF No. 17; see also Pl. Brief, ECF No. 15 at 16 (“For the foregoing reasons,
the decision of the Commissioner should be reversed . . . . Alternatively, the claim should be
remanded for a new hearing . . . .”).)
                                                  1
disability claims. I cite only those portions of the record and the legal standards necessary to

explain this ruling.

                                   STANDARD OF REVIEW

       “A district court reviewing a final . . . decision pursuant to . . . 42 U.S.C. § 405(g), is

performing an appellate function.” Zambrana v. Califano, 651 F.2d 842, 844 (2d Cir. 1981).

“The findings of the Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive.” 42 U.S.C. § 405(g). Accordingly, a district court may not make a

de novo determination of whether a plaintiff is disabled in reviewing a denial of disability

benefits. Wagner v. Sec'y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather,

the court’s function is to ascertain whether the correct legal principles were applied in reaching

the decision, and whether the decision is supported by substantial evidence. Johnson v. Bowen,

817 F.2d 983, 985 (2d Cir. 1987). If the Commissioner’s decision is supported by substantial

evidence, that decision will be sustained, even where there may also be substantial evidence to

support the plaintiff’s contrary position. Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).

The Second Circuit has defined substantial evidence as “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Williams v. Bowen, 859 F.2d 255, 258

(2d Cir. 1988) (citation and quotation marks omitted). Substantial evidence must be “more than a

mere scintilla or a touch of proof here and there in the record.” Id.

                                           DISCUSSION

I.      The ALJ’s Evaluation of the Medical Opinion Evidence

       Mr. Rozanski argues that the ALJ improperly assigned “little weight” to the opinions of

his treating psychiatrist and a physician’s assistant while assigning “great weight” to the opinion

of a consulting psychologist and “some weight” to non-examining state agency consultants. I



                                                  2
find that the ALJ failed to adequately explain his reasoning for assigning “little weight” to the

opinion of Mr. Rozanski’s treating psychiatrist and that his conclusion was not supported by

substantial evidence in the record. I therefore remand on that ground without reaching his other

arguments as to medical opinion evidence.

       Under the treating physician rule, “the opinion of a claimant's treating physician as to the

nature and severity of the impairment is given controlling weight so long as it is well-supported

by medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in [the] case record.” Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir.

2008) (internal citation and quotation marks omitted). 2 “The regulations further provide that

even if controlling weight is not given to the opinions of the treating physician, the ALJ may still

assign some weight to those views, and must specifically explain the weight that is actually given

to the opinion.” Schrack v. Astrue, 608 F. Supp. 2d 297, 301 (D. Conn. 2009). The Second

Circuit has required that:

       [T]he ALJ must explicitly consider, inter alia: (1) the frequency, length, nature, and
       extent of treatment; (2) the amount of medical evidence supporting the opinion; (3)
       the consistency of the opinion with the remaining medical evidence; and, (4)
       whether the physician is a specialist. After considering the above factors, the ALJ
       must comprehensively set forth his reasons for the weight assigned to a treating
       physician's opinion.




       2
           The Social Security Administration recently adopted regulations effectively abolishing
the treating physician rule. See 20 C.F.R. § 416.920c(a) (“We will not defer or give any specific
evidentiary weight, including controlling weight, to any medical opinion(s) . . . , including those
from your medical sources . . . . [W]e will consider those medical opinions . . . together using the
factors listed in paragraphs (c)(1) through (c)(5) of this section, as appropriate.”). The new
regulations apply only to claims filed on or after March 27, 2017. Id. Because Mr. Rozanski filed
his claim before March 27, 2017, I apply the treating physician rule under the prior regulations.
See Tanya L., Plaintiff, v. Comm'r of Soc. Sec., Defendant., No. 2:17-CV-136, 2018 WL
2684106, at *4 n. 1 (D. Vt. June 5, 2018) (“Because Plaintiff filed her claims before March 2017,
however, the Court applies the treating physician rule under the earlier regulations (20 C.F.R. §
416.927), and not under the more recent ones (20 C.F.R. § 416.920c).”).
                                                 3
Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015) (internal citations, quotation marks, and

alterations omitted). “The failure to provide good reasons for not crediting the opinion of

a claimant's treating physician is a ground for remand.” Id. Nonetheless, “slavish recitation

of each and every factor [is not required] where the ALJ’s reasoning and adherence to the

regulation are clear.” Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013).

       Mr. Rozanski asserts that the ALJ erred by assigning “little weight” to the opinion

of Dr. Christopher Yergen, his treating psychiatrist. Dr. Yergen completed two Mental

Health Impairment Questionnaires jointly with Mr. Rozanski’s therapist, Linda U

McEwen, LCSW. R. 1495–99; 1506–10.3 On November 12, 2014, Dr. Yergen opined that

Mr. Rozanski had “[l]imited ability” to “persist in simple activities without interruption

from psychological symptoms,” to “handl[e] frustration appropriately,” or to “ask[]

questions or request[] assistance.” R. 1498–99. The opinion explained that Mr. Rozanski’s

“depressed mood and preoccupation with suicidal thoughts could impact [his] attention and

concentration and completion of tasks.”

       On March 30, 2015, Dr. Yergen opined that Mr. Rozanski had “[m]arked”

limitations across a variety of domains, including the ability to “[c]arry out detailed

instructions,” “[s]ustain ordinary routine without supervision,” [c]omplete a workday

without interruptions from psychological symptoms,” and “[p]erform at a consistent pace

without rest periods of unreasonable length or frequency.” R. 1509. He estimated that Mr.

Rozanski’s impairments would cause him to be absent from work “[m]ore than three times




3
 The second Mental Impairment Questionnaire appears to have been addressed to “Dr. Edwin
Czovek,” R. 1506, but it was completed and signed by LCSW McEwen and Dr. Yergen. R.
1510.
                                                 4
per month.” Id. A vocational expert testified that an individual who was consistently out

of work one or two times per month “would probably not be employable” in the national

economy. R. 99.

       The ALJ assigned “little weight to Dr. Yergen’s opinion.” R. 43. He explained that

the opinion was “inconsistent with the overall evidence” because “the claimant is generally

intact cognitively and his suicidal thoughts are attributable to his medication

noncompliance.” Id. Further, the ALJ explained that Dr. Yergen’s opinion was

“inconsistent with the claimant’s level of daily activities, which involves caring for

himself, household chores and helping care for his younger children.” Id. at 44. Finally,

the ALJ noted that Dr. Yergen’s opinion was inconsistent with the opinion of examining

consultative psychologist Dr. Hart, whose opinion he gave “great weight.”

   A. The ALJ Failed to Address the Length and Frequency of Treatment and Dr.

       Yergen’s Specialty

       I find that the ALJ’s discussion of Dr. Yergen’s opinion neither addresses the Greek

factors nor provides a basis from which to infer that he considered those factors without

discussing them explicitly. Specifically, the ALJ did not address the length or frequency of

Dr. Yergen’s treatment of Mr. Rozanski or acknowledge whether Dr. Yergen was a

specialist. The ALJ cited Dr. Yergen’s opinions where that information was identified. See

R. 1506 (listing the date of first treatment as February 28, 2011 and citing “weekly”

psychotherapy and “psychiatric . . . management every 2-3 months or as needed”); R. 1510

(listing Dr. Yergen’s specialty as psychiatry). But both factors weigh in favor of giving Dr.

Yergen’s opinion greater weight, and there is no mention of them in the decision. Without

an explanation of how the ALJ considered these factors, then, I cannot determine whether

                                                 5
he properly applied the law or whether his conclusions were supported by substantial

evidence.

    B. The ALJ’s Conclusion that Dr. Yergen’s Opinion Was Inconsistent with Other

       Medical Evidence in the Record Is Not Supported by Substantial Evidence

       The evidence the ALJ cites from the record in support of his decision to give Dr.

Yergen’s opinion “little weight” does not contradict Dr. Yergen’s opinion. The ALJ found

that Dr. Yergen’s opinion was “inconsistent with the overall evidence.” He points to

records showing that (1) Mr. Rozanski was “generally intact cognitively”; (2) Mr.

Rozanski’s suicidal ideation was the result of “medication noncompliance”; (3) Mr.

Rozanski’s “depression had returned to baseline”; and (4) Mr. Rozanski was able to care

for himself, complete household chores, and help care for his children. R. 43–44. None of

these assertions contradicts Dr. Yergen’s opinion.

       First, Mr. Rozanski could reasonably have the deficits Dr. Yergen identified even

if he was “intact cognitively.” Mr. Rozanski was diagnosed with bipolar disorder, which

the ALJ acknowledged was one of his severe impairments. (ECF No. 18 at 2, 5, 8, 18; R.

33). Bipolar disorder is characterized by alternating periods of mania and depression. Am.

Psychiatric Assoc., Diagnostic and Statistical Manual of Mental Disorders 123–126 (5th

ed. 2013).4 Although cognitive impairments may contribute to the vocational difficulties


4
  More precisely, Mr. Rozanski was diagnosed with bipolar I disorder. R. 1447, 1496, 1506. The
diagnostic criteria for bipolar I disorder require only that an individual meet the criteria for a
manic episode. Am. Psychiatric Assoc., supra, at 123. “However, the vast majority of individuals
whose symptoms meet the criteria for a fully syndromal manic episode also experience major
depressive disorder during the course of their lives.” Id. Here, medical sources specified that Mr.
Rozanski’s most recent episode was depressed. R. 1447, 1496; 1618. One source also indicated
that Mr. Rozanski had “rapid cycling type bipolar disorder.” R. 1118; see Am. Psychaitric
Assoc., supra, at 130 (“Individuals with bipolar I disorder who have multiple (four or more)
                                                6
of people with bipolar I disorder, they are not required for the diagnosis. Id. at 123, 131.

Dr. Yergen acknowledged that Mr. Rozanski did not have “deficits in memory or cognitive

function.” R. 1497. Nevertheless, he concluded that Mr. Rozanski’s “depressed mood and

preoccupation with suicidal thoughts” could impair his task performance. R. 1499. The

conclusion that Mr. Rozanski was “intact cognitively” does not contradict Dr. Yergen’s

opinion about his ability to work, and the ALJ’s finding to the contrary was not supported

by substantial evidence.

       Second, the ALJ explained that Mr. Rozanski’s “suicidal thoughts [were]

attributable to his medication noncompliance.” R. 43. Dr. Yergen’s opinion noted that

several of Mr. Rozanski’s symptoms occurred only “if off meds.” R. 1507. Notably,

though, Dr. Yergen did not attribute Mr. Rozanski’s depressed mood, anxiety, suicidal

ideation, difficulty thinking or concentrating, or intrusive recollections of a traumatic

experience to medication noncompliance. Id. Moreover, the DSM-5 notes that treatment

noncompliance is common among individuals diagnosed with bipolar I disorder. Am.

Psychiatric Assoc. supra, at 129 (explaining under “Associated Features Supporting

Diagnosis” of bipolar I disorder that “[d]uring a manic episode, individuals often do not

perceive that they are ill . . . and vehemently resist efforts to be treated”). As a result, Mr.

Rozanski’s medication noncompliance may be a significant feature of his mental disorder.

If the ALJ concluded that Dr. Yergen failed to consider the effect of the noncompliance on

Mr. Rozanski’s ability to work, he did not explain that conclusion, and such a conclusion

would require an explanation given that most of the symptoms found by Dr. Yergen,




mood episodes (major depressive, manic, or hypomanic) within 1 year receive the specifier ‘with
rapid cycling.’”).
                                                   7
including Mr. Rozanski’s suicidal thoughts, were not qualified with the notation “if off

meds.” R. 1507. The ALJ thus failed to provide “good reasons” for disregarding Dr.

Yergen’s opinion.

       Third, the ALJ asserts that a single recent treatment note indicated that Mr.

Rozanski’s depression had “returned to baseline.” R. 34; see R. 1774. First, the treatment

note in question, though difficult to read, appears to refer to “daily thoughts of suicide”—

hardly a basis for rejecting Dr. Yergen’s opinion on the functional limitations stemming

from Mr. Rozanski’s depression. R. 1774. Second, even if the note shows improvement, it

is just a single snapshot, which does not constitute substantial evidence for a finding of

functional capacity in an individual with bipolar disorder. Emotional lability is a hallmark

of bipolar I disorder. Am. Psychiatric Assoc., supra, at 127. Thus, patients with the disorder

“may shift very rapidly to anger or depression.” Id. The record shows that Mr. Rozanski

was consistently depressed or anxious at appointments until shortly before the May 5, 2016

appointment reflected in the note on which the ALJ relies. Compare R. 1774 (showing

“baseline” depression on 5/5/2016), with R. 1773 (showing mood and affect “depressed”

on 5/3/2016); R. 1770 (showing mood and affect “depressed” on 4/19/2016); R. 1767

(showing mood “anxious” on 3/30/2016); R. 1765 (showing mood “anxious” on

3/14/2016). Mr. Rozanski’s mood at a single treatment session (to the extent it was

improved) does not contradict Dr. Yergen’s assessment based on a years-long treatment

relationship and expertise in psychiatry, particularly given that mood fluctuations are

typical for individuals with Mr. Rozanski’s condition. See Matta v. Astrue, 508 F. App’x

53, 57 (2d Cir. 2013) (“We recognize that a person suffering from bipolar disorder may be

vulnerable to violent mood swings resulting in better days and worse days, and that a


                                                  8
claimant's stability on some days does not necessarily support the conclusion that he is able

to work every day.”) (internal quotation marks omitted).

       Fourth, Mr. Rozanski’s ability to complete household chores and care for his

children is not inconsistent with the impairments that Dr. Yergen described. Dr. Yergen

opined that Mr. Rozanski experienced “episodes of decompensation or deterioration in a

work or work-like setting . . . .” R. 1508 (emphasis added). He explained that Mr. Rozanski

“[a]voids all business-related activities, does not go into any public settings, and

experience[s] increased anxiety when he must do so.” Id. Thus, Mr. Rozanski’s ability to

function normally in his own home does not contravene Dr. Yergen’s opinions about his

ability to function in a work setting.

       Finally, the ALJ assigned “little weight” to Dr. Yergen’s opinion in part because he

concluded that the opinion was “inconsistent with that of Dr. Hart,” an examining

psychologist whose opinion was given “great weight.” R. 44. Dr. Hart opined that Mr.

Rozanski’s “attention, concentration, and short-term memory all seem[ed] to be intact,”

and that “he is able to complete tasks such as helping around the house and doing some

cleaning . . . .” R. 1447. He concluded that Mr. Rozanski’s symptoms were inconsistent

with a diagnosis of posttraumatic stress disorder but explained that his “primary symptoms

were clearly a significant mood disorder and no doubt he has visions [related to his suicide

attempt] as it was very traumatic.” Id. Dr. Hart did not offer any specific opinion on Mr.

Rozanski’s ability to function in a work environment. An ALJ may weigh valid medical

opinions against one another. He may not, however, set aside a treating source opinion

based on his own inferences. Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998) (“Although

an ALJ is free to resolve issues of credibility as to lay testimony or to choose between

                                                 9
properly submitted medical opinions, he is not free to set his own expertise against that of

a physician who submitted an opinion to or testified before him.”) (internal quotation marks

and alterations omitted). Here, the ALJ set aside Dr. Yergen’s opinion without citing

directly conflicting medical opinion evidence. He thus appears to have “set his own

expertise” against that of Dr. Yergen.

       In light of Dr. Yergen’s opinion that Mr. Rozanski’s condition would cause him to

be absent three or more times per month, R. 1510, and the vocational expert’s testimony

that such an individual would not be employable in the national economy, R. 99, I cannot

conclude that the ALJ’s error was harmless. Remand is thus appropriate to allow the ALJ

to weigh the medical opinion evidence under the correct standard.

II.            The ALJ’s Credibility Assessment

       Mr. Rozanski next contends that the ALJ failed to make an explicit finding about the

credibility of his testimony at the hearing. I find that this constitutes a basis for remand as well.

In evaluating a claimant’s testimony, an ALJ must determine whether “the evidence establishes a

medically determinable impairment that could reasonably be expected to produce the

[claimant’s] symptoms . . . .” SSR 16-3p, 2016 WL 1119029.5 Here, the ALJ concluded that “the

claimant’s medically determinable impairments could reasonably be expected to cause the

alleged symptoms; however, the claimant’s statements concerning the intensity, persistence and

limiting effects of these symptoms are not entirely credible . . . .” R. 40. Dr. Yergen concluded

that Mr. Rozanski was not malingering. R. 1508. Further, as discussed above, the ALJ failed to

properly weigh Dr. Yergen’s opinion. The ALJ’s assessment of Mr. Rozanski’s credibility may


5
 This Social Security Ruling took effect on March 28, 2016. The ALJ rendered his decision on
August 5, 2016.
                                                  10
change in light of his reevaluation of the medical opinion evidence, and he is directed to

reconsider both on remand. See Demera v. Astrue, No. 12-CV-432-FB, 2013 WL 391006, at *4

(E.D.N.Y. Jan. 24, 2013) (“[A]fter the ALJ reassesses the opinions of the four treating physicians

and obtains additional information as needed to resolve any inconsistencies or ambiguities, the

ALJ must likewise reassess the credibility of [the claimant’s] subjective complaints.”).

III.     Conclusion

         The ALJ failed to apply the treating physician rule to the opinion of Dr. Yergen.

Accordingly, Mr. Rozanski’s motion, ECF No. 14, is GRANTED in part and DENIED in part

and the Commissioner’s motion, ECF No. 19, is DENIED. The case is hereby REMANDED to

the Commissioner for further proceedings consistent with this opinion.



                                              IT IS SO ORDERED.

                                              _____/s/__________________
                                              Michael P. Shea, U.S.D.J.


Dated:          Hartford, Connecticut
                January 22, 2019




                                                 11
